internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact j peter baumgarten telephone number refer reply to cc dom it a date date plr-114061-00 taxpayer xx qi state x rq rp dear this responds to taxpayer’s letter dated date and a supplemental submission dated date requesting a private_letter_ruling as to the application of sec_1031 of the internal_revenue_code code to the proposed transaction specifically taxpayer requests a ruling that acquisition of an exchange accommodator qi which as an llc is a disregarded business_entity for federal tax purposes will be treated as the acquisition of qualifying like-kind replacement_property qi is a single member llc organized under the laws of state x it has not elected to be classified as an association pursuant to sec_301_7701-3 of the procedure and administration regulations its sole member is xx to facilitate an exchange with taxpayer of rq for rp qi acquired rp rp consists of real_property selected by taxpayer on which xx constructed improvements to taxpayer’s specifications the conveyance of rp to taxpayer would be subject_to a real_estate transfer fee under state x law however the transfer of the ownership_interest in an llc such as qi to taxpayer would not be subject_to the real_estate transfer fee to avoid incurring a liability for the local real_estate transfer fees incident to the transfer of rp by qi taxpayer proposes to simply acquire qi from xx sec_301_7701-2 provides that in general a business_entity that has a single owner and is not a corporation as defined in sec_301_7701-2 is disregarded as an entity separate from its owner for federal tax purposes unless the entity elects to treat itself as an association for federal tax purposes because qi as an llc will be disregarded as an entity separate from its owner the receipt of the ownership of qi by taxpayer is treated as the receipt by taxpayer of rp owned by qi accordingly taxpayer’s receipt of the sole ownership_interest in qi which owns rp will be treated as the receipt of rp directly by taxpayer for purposes of qualifying the receipt of such rp for nonrecognition of gain under sec_1031 the above ruling applies only to the extent property held by qi at the time it is transferred to taxpayer is property of a like_kind to rq to be held for use in taxpayer’s trade_or_business or for investment non-like-kind property held by qi if any will be taxable to taxpayer as boot in addition any other non-like-kind property transferred to taxpayer incident to this exchange will be taxable boot to taxpayer regardless of whether taxpayer first receives the ownership_interest in qi no determination is made by this letter as to whether the described transaction otherwise qualifies for deferral of gain realized under sec_1031 except as specifically ruled above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation no opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be cited as precedent sincerely yours assistant chief_counsel income_tax accounting by robert m casey senior technician reviewer branch cc
